Case 1:18-mc-91460-PBS Document3 Filed 12/26/18 Page1of1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

In Re: Application for Exemption from the Miscellaneous Business Docket

)
)
Electronic Public Access Fees for ) 18-mc—91460-PBS
)
)

John A. Hawkinson, Freelance News Reporter

ORDER

This matter is before the Court upon the request by John A. Hawkinson, Freelance News
Reporter, for exemption from the fees imposed by the Electronic Public Access fee schedule adopted
by the Judicial Conference of the United States Courts.

The Court finds that John A. Hawkinson, falls within the class of users listed in the fee
schedule as being eligible for a fee exemption. He is applying to conduct legal research on one
particular case, Reid v. Donelan, Civil Action No. 13-cv-30125-PBS, to report on its subsequent
filings to the general public in an effective and responsible way.

Mr. Hawkinson has demonstrated that an exemption is necessary in order to avoid
unreasonable burdens and to promote public access to information. Accordingly, Mr. Hawkinson
shall be exempt from the payment of fees for access via PACER to the electronic case files
maintained in this court for Reid v. Donelan, Civil Action No. 13-cv-30125-PBS ONLY. Mr.
Hawkinson shall not be exempt from the payment of fees incurred in connection with other uses of
the PACER system in this court. Additionally, the following limitations apply:

i. This fee exemption applies only to John A. Hawkinson and is valid only for the
purposes stated above;

2. This fee exemption applies only to the electronic case files of this court that are
available through the PACER system for Civil Action No. 13-cv-30125-PBS;

a. By accepting this exemption, John A. Wilkinson agrees not to sell for profit any data

obtained as a result of receiving this exemption and cannot publish or post documents
on the internet;
4. This exemption is valid from the date below for 30 days.

This exemption may be revoked at the discretion of the Court at any time. A copy of this
Order shall be sent to the PACER Service Center.

Patti B. Saris, Chief Judge

; UW)
Dated: December , , 2018 (\y wA
